Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of PSM Holdings, Inc. (the “Company”) on Form 10-K for the year ended June 30, 2012, as filed with the Securities and Exchange Commission (the “Report”), I, Ron Hanna, Chief Executive Officer and Principal Financial Officer of the Company certify, pursuant to 18 U.S.C. section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:October 15, 2012 /s/ Ron Hanna Ron Hanna, President (Chief Executive Officer and Principal FinancialOfficer)
